Citation Nr: 1610704	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  05-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUES

1.  For the period prior to July 11, 2013, entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  Because that VLJ is no longer employed by the Board, the Veteran was offered an opportunity for a new Board hearing.  In September 2015, the Veteran replied that he did not wish to have a new hearing.

In December 2009, August 2011, and June 2013, the Board remanded the Veteran's PTSD claim for further development.  

A September 2013 Board decision denied entitlement to an initial rating in excess of 30 percent prior to July 11, 2013, and granted a 70 percent rating effective July 11, 2013.  It also remanded for further development the issue of entitlement to a TDIU as part and parcel to the initial rating claim (citing a July 2013 VA examination).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A February 2014 order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate and remand that part of the September 2013 Board decision that denied entitlement to an initial rating in excess of 30 percent for the period prior to July 11, 2013.  An August 2014 Board decision denied the claim for a higher PTSD rating (the TDIU issue had not yet been returned from the RO).  A July 2015 Court order granted another joint motion by the parties to vacate the Board decision and to remand the matter to the Board for further review consistent with that motion.  
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the period prior to July 11, 2013, the Veteran's PTSD is currently assigned a 30 percent rating (and 70 percent thereafter).  The Veteran seeks a higher initial rating for the period prior to July 11, 2013.  He also seeks entitlement to a TDIU.

The Board notes that the claims file includes the Veteran's VA treatment records dated through December 2009, and then from June 2013 through April 2015.  Therefore, the Board finds that this matter should be remanded so that the Veteran's outstanding VA treatment records dated from December 2009 to June 2013 may be associated with the claims file.  

Regarding the Veteran's TDIU claim, the Board recently remanded the claim in September 2013 for the issuance of a VCAA-compliant notice, which was subsequently issued in November 2013.  The Board also acknowledges that the RO requested a formal TDIU application from the Veteran (Form 21-8940), which the Veteran returned in September 2014, in which he asserted he had not worked since January 1, 2012 due to his PTSD.  He noted that he worked in aircraft parts at an Air Force base (as a civilian) and the taking off and landing of aircraft aggravated his PTSD.

The Veteran was last afforded a VA examination in July 2013 relating to his PTSD.  The VA examiner checked the box indicating that the level of the Veteran's occupational and social impairment due to his PTSD symptoms was of a level consistent with "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The examiner also noted in his report that the Veteran report that he "he retired last year due to severe anxiety irritability at his job, even though he was working the night shift with few co-workers present."  Overall, the Board finds this examination report to be insufficient upon which to base a decision regarding the Veteran's TDIU claim without more specific discussion as to how the Veteran's PTSD would affect his ability to perform work-like tasks in an occupational setting.  Therefore, on remand, the Veteran should be provided with a new VA examination to address the current severity of his PTSD as well as his claim for a TDIU.

As a final matter, the RO requested employment information (Form 21-4192) from the Veteran's last employer, Laughlin Air Force Base (AFB).  They responded in December 2015 that they do not provide employment verification, that they forwarded the request to OPM but received no response except a fax number (to which the request was faxed), that no further response from OPM was ever received, and that any further inquiry should be made directly to OPM.  Therefore, on remand, further attempts should be made to obtain a completed Form 21-1492 from OPM relating to the Veteran's civilian employment at Laughlin AFB.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from December 2009 to June 2013.

2.  Make further attempts to obtain a completed Form 21-4192 from OPM relating to the Veteran's former employment at Laughlin AFB.

If all reasonable administrative efforts have been exhausted and the information is not able to be obtained, notify the Veteran of such.

3.  After all of the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD. The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  

Please ask the VA examiner to interview the Veteran as to his education, training, and work history, and to describe the functional impairment caused by the Veteran's PTSD with regard to his ability to perform work-like tasks, including sedentary and physical tasks.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

